DETAILED ACTION

1. 	This action is responsive to communication filed on 06 July 2022, with acknowledgement of an original application filed on 29 December 2021.

2. 	Claims 1-20 are currently pending. Claims 1, 11, and 19 are in independent forms. Claims 1, 5-6, 11-15 and 18-19 has been amended. 

Response to Amendments

3. 	Applicant's arguments filed on 06 July 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 11-14,  and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication No. 2016/0285717 (hereinafter Kim) in view of Grafi US Patent No. 9,922,191 (hereinafter Grafi).
Regarding claim 1, Kim discloses a method, comprising: 
“facilitating, by a gateway device comprising a processor, receiving a communication for a device from a network device associated with a publicly accessible network source” (see Kim par. 0053, A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem. For example, a router gateway may receive and forward data packets among different networks. When a data packet is received, the router gateway may read identification information (e.g., a media access control (MAC) address) in the packet to determine the intended destination for the packet. The router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet. The data packet may be forwarded from one gateway to another through the computer networks until the packet is received at the intended destination); 
 “sending, by the gateway device, the communication to the device based on the search for the pattern of activity” (see Kim par. 0103-0105, gateway 110 can detect that device 602 is communicating with a new remote cloud IP address in a particular manner (e.g., that differs from a defined pattern that is globally defined, defined for a particular network or device type and/or defined based on past communications involving device 602). The suspicious activity condition can be identified through a variety of methods. In some embodiments, the network device 602 (or other network devices) can identify a suspicious activity condition with respect to a pattern of data. The suspicious activity condition can be identified through a variety of methods. In some embodiments, the network device 602 (or other network devices) can identify a suspicious activity condition with respect to a pattern of data. The suspicious activity condition(s) may be satisfied because network device 604 is sending the data (e.g., which is over a threshold or counter to a standard activity pattern) and the data is being sent to an unknown IP address).
“comparing, by the gateway device, content of the communication with previous content of a previously received communication from the network device associated with the publicly accessible network source to search for a pattern of activity applicable to determine an anomalous characteristic of a transmission of the communication, (Kim in par. 0111 discloses network device 602 can actively communicate with network device 604 in a manner that checks to determine whether network device 604 is operating in accordance with a normal activity pattern and/or whether a suspicious activity condition is satisfied. Network device 604 can report (e.g., in a solicited or unsolicited manner) various characteristics of its operation to network device 602. For example, it can report details of incoming communications (e.g., source identifiers, times of receipt, frequency, communication content characteristics, any resulting actions, etc.), details of outgoing communications (e.g., destination identifiers, times of transmission, frequency, communication content characteristics, transmission triggers), setting changes, rule changes and so on. Such reporting can allow network device 602 to detect suspicious activity that network device 604 may not detect as being suspicious. For example, malware on device 604 may cause device 604 to improperly identify a remote device as a gateway device and may therefore determine that sending the remote device network-specific information is appropriate); Kim does not explicitly discloses wherein the content comprises operation content representative of operations performed by the network device related to the communication.
However, in analogues art, Grafi discloses search for a pattern of activity applicable to determine an anomalous characteristic of a transmission of the communication (see Grafi col. 19, lines 23-47, Responsive to detecting an occurrence of or activation of a trigger 502, computing system 200, as part of operation 504, may analyze one or more previously received or processed original input content to determine whether the original input content includes suspected malicious content. As part of operation 504, the computing system may analyze all or only some aspects of the original input content. Additionally, a copy of the originally received input content may be analyzed. In some embodiments the computing system may analyze a characteristic associated with the input content, such as a previously generated hash value, to determine whether the hash value is indicative of a malware signature, for example. In some embodiments, where the original input content is identified based on a URL previously accessed by a computer system, for example, the previously accessed URL may be compared to a blacklist of URLs known to be associated with malicious content, or the content accessible at the URL may be analyzed. As part of operation 504, only certain types of original input content may be analyzed, or only original input content meeting certain other criteria, such as based on an originating domain or date or time of receipt, may be analyzed. In some embodiments, the original input content that is analyzed in operation 504 may be based on the trigger detected in operation 502).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Grafi into the system of Kim in order to include a particular disarming technique implemented may be based on the type of input content received. Thus, as part of operation computing system may read, scan, or parse the data units of the received input content according to techniques known in the art to determine the type or structure of the received input content (see Grafi col. 13, lines 45-54).

Regarding claim 2, Kim in view of Grafi discloses the method of claim 1, 
Kim further discloses wherein the sending the communication to the device comprises sending of the communication to the device via an access point name (see Kim par. 0050, the wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices). 


Regarding claim 3, Kim in view of Grafi discloses the method of claim 1, 
Kim further discloses wherein the facilitating of the receiving of the communication comprises facilitating the receiving of the communication via an access point name (see Kim 0053, A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem. For example, a router gateway may receive and forward data packets among different networks. When a data packet is received, the router gateway may read identification information (e.g., a media access control (MAC) address) in the packet to determine the intended destination for the packet).

Regarding claim 4, Kim in view of Grafi discloses the method of claim 1, 
Kim further discloses wherein the publicly accessible network source comprises a publicly accessible wide area network (see Kim par. 0055, The gateways 110 and 112 may also provide the access device 108 and the network devices 102, 104, 106 with access to one or more external networks, such as the cloud network 114, the Internet, and/or other wide area networks).

Regarding claim 5, Kim in view of Grafi discloses the method of claim 1, 
Kim further discloses wherein the communication comprises a mobile terminated message, and wherein the sending of the communication to the device comprises sending the communication to the device via a wireless network device of a wireless network (see Kim pars. 0051, gateways 110, 112 may provide wireless communication capabilities for the local area network 100 using particular communications protocols, such as WiFi.TM. (e.g., IEEE 802.11 family standards, or other wireless communication technologies, or any combination thereof). Using the communications protocol(s), the gateways 110, 112 may provide radio frequencies on which wireless enabled devices in the local area network 100 can communicate).
Regarding claim 11, Kim discloses a device, comprising: 
“a processor” (Fig. 16, processors 1602) and a memory (Fig. 16, memory 1612) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
“establishing a wireless connection to a wireless network” (see Kim pars. 0037, 0051, gateways 110, 112 may provide wireless communication capabilities for the local area network 100 using particular communications protocols, such as WiFi.TM. (e.g., IEEE 802.11 family standards, or other wireless communication technologies, or any combination thereof). Using the communications protocol(s), the gateways 110, 112 may provide radio frequencies on which wireless enabled devices in the local area network 100 can communicate)  and 
“receiving, via the wireless connection, content data from a gateway device, that has been communicated via a network device of a publicly accessible network (see Kim pars. 0053, 0116 A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem. For example, a router gateway may receive and forward data packets among different networks. When a data packet is received, the router gateway may read identification information (e.g., a media access control (MAC) address) in the packet to determine the intended destination for the packet. The router gateway may then access information in a routing table or routing policy, and may direct the packet to the next network or device in the transmission path of the packet. The data packet may be forwarded from one gateway to another through the computer networks until the packet is received at the intended destination, the network devices 602, 604, 606, 608, and 610 may constantly transmit communications to indicate to other devices that they are present (e.g., every 5 seconds, every minute, every 5 minutes, etc.) and the presence or absence of the communication may be the data (e.g., instead of the content of the communication));
wherein the content data has been compared, by the gateway device, to a template of anomalous activity applicable to determine an anomalous characteristic of a transmission of the content data, (Kim in par. 0111 discloses network device 602 can actively communicate with network device 604 in a manner that checks to determine whether network device 604 is operating in accordance with a normal activity pattern and/or whether a suspicious activity condition is satisfied. Network device 604 can report (e.g., in a solicited or unsolicited manner) various characteristics of its operation to network device 602. For example, it can report details of incoming communications (e.g., source identifiers, times of receipt, frequency, communication content characteristics, any resulting actions, etc.), details of outgoing communications (e.g., destination identifiers, times of transmission, frequency, communication content characteristics, transmission triggers), setting changes, rule changes and so on. Such reporting can allow network device 602 to detect suspicious activity that network device 604 may not detect as being suspicious. For example, malware on device 604 may cause device 604 to improperly identify a remote device as a gateway device and may therefore determine that sending the remote device network-specific information is appropriate); but Kim does not explicitly discloses 
However, in analogues art, Grafi discloses wherein the content data comprises operation data indicative of operations performed by the network device related to the content data  (see Grafi col. 19, lines 23-47, Responsive to detecting an occurrence of or activation of a trigger 502, computing system 200, as part of operation 504, may analyze one or more previously received or processed original input content to determine whether the original input content includes suspected malicious content. As part of operation 504, the computing system may analyze all or only some aspects of the original input content. Additionally, a copy of the originally received input content may be analyzed. In some embodiments the computing system may analyze a characteristic associated with the input content, such as a previously generated hash value, to determine whether the hash value is indicative of a malware signature, for example. In some embodiments, where the original input content is identified based on a URL previously accessed by a computer system, for example, the previously accessed URL may be compared to a blacklist of URLs known to be associated with malicious content, or the content accessible at the URL may be analyzed. As part of operation 504, only certain types of original input content may be analyzed, or only original input content meeting certain other criteria, such as based on an originating domain or date or time of receipt, may be analyzed. In some embodiments, the original input content that is analyzed in operation 504 may be based on the trigger detected in operation 502).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Grafi into the system of Kim in order to include a particular disarming technique implemented may be based on the type of input content received. Thus, as part of operation computing system may read, scan, or parse the data units of the received input content according to techniques known in the art to determine the type or structure of the received input content. (see Grafi col. 13, lines 45-54).

Regarding claim 12, Kim in view of Grafi discloses the device of claim 11, 
Kim further discloses wherein the receiving of the content data from the gateway device comprises receiving the content data from the gateway device via an access point name (see Kim par. 0050, the wired and/or wireless networks may be implemented using various routers, access points, bridges, gateways, or the like, to connect devices in the local area network 100. For example, the local area network may include gateway 110 and gateway 112. Gateway 110 or 112 can provide communication capabilities to network devices 102, 104, 106 and/or access device 108 via radio signals in order to provide communication, location, and/or other services to the devices). 
 
Regarding claim 13, Kim in view of Grafi discloses the device of claim 11, 
Kim further discloses wherein the gateway device received the content data via an access point name from the network device of the publicly accessible network (see Kim 0053, A router gateway may include access point and router functionality, and may further include an Ethernet switch and/or a modem. For example, a router gateway may receive and forward data packets among different networks. When a data packet is received, the router gateway may read identification information (e.g., a media access control (MAC) address) in the packet to determine the intended destination for the packet).
 
Regarding claim 14, Kim in view of Asher discloses the device of claim 11, 
Kim further discloses wherein the content data comprises a mobile terminated message (see Kim par. 0245, the alert communication of the conflict may be transmitted to the computing device (e.g., access device 108), user device (e.g., a cellular phone), or any other suitable device as a message). 

Regarding claim 18, Kim in view of Asher discloses the device of claim 11, 
Kim further discloses wherein the operations further comprise, receiving, via the wireless connection, encrypted content data from the gateway device, and wherein the gateway device encrypted the content data based on a determination that the device does not components to encrypt the content data (see Kim par. 0043, a unique key may be generated for the network device and a separate unique key may be generated for the access device. The keys may be specifically encrypted with unique information identifiable only to the network device and the access device. The network device and the access device may be authenticated using the network ID and/or each device's corresponding key each time the network device or access device attempts to access the cloud network server).

Regarding claim 19, Kim discloses a non-transitory machine-readable medium (Fig. 16, memory 1612), comprising executable instructions that, when executed by a processor (Fig. 16, processor 1602) of a gateway device, facilitate performance of operations, comprising: 
“receiving a communication for a device via a network” (see Kim par. 0039-0040, When a network device in the local area network identifies a suspicious activity, the network device may receive data from other network devices in the local area network. Based in part on the received data, the network device may determine that the abnormal operation does not correspond with any other network device in the local area network);
 “sending the communication to the device based on the comparing of the communication to the template” (Kim in par. 0111 discloses network device 602 can actively communicate with network device 604 in a manner that checks to determine whether network device 604 is operating in accordance with a normal activity pattern and/or whether a suspicious activity condition is satisfied. Network device 604 can report (e.g., in a solicited or unsolicited manner) various characteristics of its operation to network device 602. For example, it can report details of incoming communications (e.g., source identifiers, times of receipt, frequency, communication content characteristics, any resulting actions, etc.), details of outgoing communications (e.g., destination identifiers, times of transmission, frequency, communication content characteristics, transmission triggers), setting changes, rule changes and so on. Such reporting can allow network device 602 to detect suspicious activity that network device 604 may not detect as being suspicious. For example, malware on device 604 may cause device 604 to improperly identify a remote device as a gateway device and may therefore determine that sending the remote device network-specific information is appropriate); but Kim does not explicitly discloses wherein the content comprises information that indicates operation that were  performed by a second device related to the communication for the first device.
However, in analogues art, Grafi discloses wherein the content comprises information that indicates operation that were  performed by a second device related to the communication for the first device (see Grafi col. 19, lines 23-47, Responsive to detecting an occurrence of or activation of a trigger 502, computing system 200, as part of operation 504, may analyze one or more previously received or processed original input content to determine whether the original input content includes suspected malicious content. As part of operation 504, the computing system may analyze all or only some aspects of the original input content. Additionally, a copy of the originally received input content may be analyzed. In some embodiments the computing system may analyze a characteristic associated with the input content, such as a previously generated hash value, to determine whether the hash value is indicative of a malware signature, for example. In some embodiments, where the original input content is identified based on a URL previously accessed by a computer system, for example, the previously accessed URL may be compared to a blacklist of URLs known to be associated with malicious content, or the content accessible at the URL may be analyzed. As part of operation 504, only certain types of original input content may be analyzed, or only original input content meeting certain other criteria, such as based on an originating domain or date or time of receipt, may be analyzed. In some embodiments, the original input content that is analyzed in operation 504 may be based on the trigger detected in operation 502).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Grafi into the system of Kim in order to include a particular disarming technique implemented may be based on the type of input content received. Thus, as part of operation computing system may read, scan, or parse the data units of the received input content according to techniques known in the art to determine the type or structure of the received input content. (see Grafi col. 13, lines 45-54).

6.	Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication No. 2016/0285717 (hereinafter Kim) in view of Grafi US Patent No. 9,922,191 (hereinafter Grafi) in further view of Singh et al. US Patent Application Publication No. 2019/0130306 (hereinafter Singh).
Regarding claim 6, Kim in view of Grafi discloses the method of claim 1, 
Kim in view of Grafi does not explicitly discloses wherein the comparing of the content of the communication with the previous content of the previously received communication comprises applying a machine learning data structure to the communication to identify the pattern of activity, and wherein the machine learning data structure is configured based on the previously received communication. 
However, in analogues art, Singh discloses wherein the comparing the communication with the previously received communication comprises applying a machine learning data structure to the communication to identify the pattern of activity, and wherein the machine learning data structure is configured based on the previously received communication (see Singh pars. 0027-0028, Dynamic pattern recognition and data reconciliation computing platform 110 may be configured to host and/or execute a machine learning engine to provide dynamic pattern recognition and data reconciliation functions. In some examples, datasets may be received from one or more computing systems or devices, such as first computing system 120, second computing system 130, and the like. In some examples, machine learning may be used to identify one or more datasets for further analysis, the identified one or more datasets may be compared to each other to determine whether the patterns, values, or the like, of the dataset, data element, or the like, match. If so, additional datasets, data elements, and the like, may be identified for comparison. If not, one or more corrective actions may be generated). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Singh into the system of Kim and Grafi in order to include a machine learning used to identify other elements for comparison, determine whether a pattern is correct, generate corrective action, and the like (see Singh par. 0037).

Regarding claim 7, Kim in view of Grafi in further view of Singh discloses the method of claim 6, 
Singh further discloses wherein the machine learning data structure comprises a neural network trained based on the previously received communication (see Singh par. 0039, the machine learning engine 112b may receive data (e.g., data from computing system 1 120, computing system 2 130, and the like) and, using one or more machine learning algorithms, may generate one or more machine learning datasets 112c. Various machine learning algorithms may be used without departing from the invention, such as supervised learning algorithms, unsupervised learning algorithms, artificial neural network algorithms, and the like).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Singh into the system of Kim and Grafi in order to include a machine learning engine to receive data and using one or more machine learning algorithms, to generate one or more machine learning datasets. Various machine learning algorithms may be used such as neural network algorithms (see Singh par. 0039).
Regarding claim 15, Kim in view of Grafi discloses the device of claim 11, 
Kim in view of Grafi does not explicitly discloses wherein the content data has been previously compared to the template of anomalous activity by applying a neural network that has been trained based on communications handled by the gateway device.
However, in analogues art, Singh discloses wherein the data has been previously compared to the template of anomalous activity by applying a neural network that has been trained based on communications handled by the gateway device (see Singh par. 0039, the machine learning engine 112b may receive data (e.g., data from computing system 1 120, computing system 2 130, and the like) and, using one or more machine learning algorithms, may generate one or more machine learning datasets 112c. Various machine learning algorithms may be used without departing from the invention, such as supervised learning algorithms, unsupervised learning algorithms, artificial neural network algorithms, and the like).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Singh into the system of Kim and Grafi in order to include a machine learning engine to receive data and using one or more machine learning algorithms, to generate one or more machine learning datasets. Various machine learning algorithms may be used such as neural network algorithms (see Singh par. 0039).

7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication No. 2016/0285717 (hereinafter Kim) in view of Grafi US Patent No. 9,922,191 (hereinafter Grafi) in further view of Krishnamoorthy et al. US Patent Application Publication No. 2017.0006030 (hereinafter Krishnamoorthy).
Regarding claim 8, Kim in view of Grafi discloses the method of claim 1, 
 Kim in view of Grafi does not explicitly discloses identifying, by the gateway device, the device; determining, by the gateway device, based on the identifying the device, functional capabilities of the device; and providing, by the gateway device, a function to the device based on a supplementing of the functional capabilities of the device.
However, in analogues art, Krishnamoorthy discloses identifying, by the gateway device, the device (see Krishnamoorthy par. 0054 gateway server 140 may have stored thereon information specifying the particular device such as a device identifier, i.e., device_id. For each connection established from the particular device, the gateway server 140 may also maintain information identifying the connection); determining, by the gateway device, based on the identifying the device, functional capabilities of the device (see Krishnamoorthy par. 0097, At block 616, assuming device security server 146 determines the request is, in fact, a legitimate request with respect to the identified device, device security server 146 associates the device identifier with the information identifying the particular entity (e.g., individual or organization) as received in the request); and providing, by the gateway device, a function to the device based on a supplementing of the functional capabilities of the device (see Krishnamoorthy par. 0073, Gateway server 140a forwards one or more requests to perform functions or commands that correspond to functions or commands in a request received from device 130a to dispatcher server 230. Dispatcher server 230 communicates a request to perform the identified functions or commands to the appropriate network services servers 150 and communicates responsive information to gateway server 140a, which may forward the responsive information to device 130a).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Krishnamoorthy into the system of Kim and Grafi in order to include a request comprise information identifying the particular device such as, for example, a manufacturer's device serial number, a MAC address, or other suitable information that is associated with the device (see Krishnamoorthy par. 0027).

Regarding claim 9, Kim in view of Grafi in further view of Krishnamoorthy discloses the method of claim 8, 
Krishnamoorthy further discloses wherein the functional capabilities of the device exclude encryption of a communication from the device and decryption of the communication to the device, and wherein the function provided to the device comprises the encryption of the communication from the device and the decryption of the communication to the device (see Krishnamoorthy par. 0080, subsequent attempts by the particular device 130 to access communication environment 110 may comprise data encrypted with the private key of the key pair. The communication platform 110 uses the public key to decrypt the received encrypted data and thereby authenticate the particular device 110).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Krishnamoorthy into the system of Kim and Grafi in order to include a request comprise information identifying the particular device such as, for example, a manufacturer's device serial number, a MAC address, or other suitable information that is associated with the device (see Krishnamoorthy par. 0027).

Regarding claim 10, Kim in view of Grafi in further view of Krishnamoorthy discloses the method of claim 8, 
Krishnamoorthy further discloses wherein the function provided to the device comprises providing authentication for access, by the publicly accessible network source, to settings of the device (see Krishnamoorthy par. 0040, the gateway server may forward to the device security server a device identifier received with the request along with any information that may be used to authenticate the device. The device security server may perform a handshake with the device via the gateway server in order to confirm that the device is, in fact, registered and eligible to communicate with the communication system).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Krishnamoorthy into the system of Kim and Grafi in order to include a request comprise information identifying the particular device such as, for example, a manufacturer's device serial number, a MAC address, or other suitable information that is associated with the device (see Krishnamoorthy par. 0027).

8.	Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication No. 2016/0285717 (hereinafter Kim) in view of Grafi US Patent No. 9,922,191 (hereinafter Grafi) in further view of Dasgupta et al. US Patent Application Publication No. 2016/0219065 (hereinafter Dasgupta).
Regarding claims 16 and 20, Kim in view of Grafi discloses the device of claim 11, the non-transitory machine-readable medium of claim 19, 
Kim in view of Grafi does not explicitly discloses wherein the anomalous characteristic comprises an anomalous packet characteristic. 
However, in analogues art, Dasgupta discloses wherein the anomalous characteristic comprises an anomalous packet characteristic (see Dasgupta par. 0052, A DLA may report a detected anomaly to the SLA. For example, as shown in FIG. 3B, CE-2 may provide indication 304 to SLA/server 152, in response to identifying traffic flow 302 as anomalous. Indication 304 may include data regarding the characteristics of traffic flow 302 and/or any other information that may be used by SLA/server 152 to initiate further measures in network 100). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dasgupta into the system of Kim and Grafi in order to include a DLA that detects an anomalous traffic flow may provide information regarding the flow to an SLA. Such a report may include one or more identifies for the flow (e.g., a 5-tuple that uniquely identifies the flow), the type and/or severity of the detected anomaly, or any other information associated with the detected anomalous traffic flow (see Dasgupta par. 0069).

Regarding claim 17, Kim in view of Grafi discloses the device of claim 11, 
Kim in view of Grafi does not explicitly discloses wherein the anomalous characteristic comprises an anomalous frequency of transmissions comprising the transmission of the data.
However, in analogues art, Dasgupta discloses wherein the anomalous characteristic comprises an anomalous frequency of transmissions comprising the transmission of the data (see Dasgupta par. 0068, the device may be a DLA that monitors and analyzes traffic using one or more machine learning models (e.g., a classifier model, a reconstruction model, etc.) and/or one or more analytics models (e.g., a mathematical model that does not use machine learning). Such models may take into consideration the address or port of the source device, the address or port of the destination device, the direction of the traffic flow, the frequency of the traffic flow, device characteristics (e.g., queue states, etc.), or any other information that may be used as input to an anomaly detection model).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dasgupta into the system of Kim and Grafi in order to include a frequency of the traffic flow, device characteristics (e.g., queue states, etc.), or any other information that may be used as input to an anomaly detection model. (see Dasgupta par. 0068).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433